MEMORANDUM **
Jose David Lopez-Castro appeals his conviction after his conditional guilty plea to unlawful reentry of a previously deported alien in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lopez-Castro contends that the district court erred in denying his motion to dismiss the indictment on the ground that his prior removal was invalid. Specifically, Lopez-Castro argues that he was denied a fair opportunity to present his claims for asylum and withholding of removal before being deported. Reviewing de novo, we conclude that there was no due process violation in his deportation proceeding because, at the time of his 1999 removal proceeding, Lopez-Castro had failed to present a valid claim for relief from removal. See United States v. Pallares-Galan, 359 F.3d 1088, 1094, 1095 (9th Cir.2004) (citing 8 U.S.C. § 1326(d)). Even assuming a due process violation, Lopez-Castro has failed to establish that he suffered any prejudice. See id. at 1103-04 (citing United States v. Arrieta, 224 F.3d 1076, 1079 (9th Cir.2000)).
CONVICTION AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.